

CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of ________,
2008, by and between __________ (“Employee”), and ITEX, Corporation (“ITEX”).


RECITALS


A. Employee is a valued member of ITEX’s team whose continued diligence and best
efforts in the execution of Employee’s duties ITEX wishes to incentivize and
encourage.


B. ITEX has determined that one measure to achieve this end is to provide for
Employee’s financial security in the form of a severance payment and other
benefits in the event of the termination of Employee’s employment under certain
conditions.


C. ITEX and Employee desire to memorialize the terms and conditions of such
severance as set forth herein.


AGREEMENT


NOW, THEREFORE, the parties agree as follows:


1.  Definitions. As used herein, the following terms shall have the described
meanings:


(a) “Award” means the grant of ITEX Corporation restricted stock, stock
incentive or an option to purchase ITEX Corporation common stock to Employee
under the Plan.


(b) “Award Agreement” means a written agreement between ITEX and Employee
relating to an Award under the Plan.


(c) “Cause” means willful, reckless or negligent misconduct with respect to, or
that is harmful to, ITEX or any of its officers, directors, employees, clients,
partners, insurers, or other third parties, including without limitation, acts
of dishonesty, fraud, unauthorized use or disclosure of confidential information
or trade secrets or other misconduct, in each case as determined by ITEX in its
sole and absolute discretion.
 
(d) “Change in Control” shall mean any of the following:


(i) a consolidation or merger of ITEX pursuant to which:


(1) ITEX is not the continuing or surviving corporation, (2) the shareholders of
the target entity acquire as a consequence of such consolidation or merger
securities of ITEX representing more than 50% of the combined voting power of
ITEX’s then outstanding securities, or (3) shares of ITEX’s outstanding capital
stock are converted into cash, securities or other property, in each instance
other than a consolidation or merger of ITEX in which ITEX’s shareholders
immediately prior to the consolidation or merger have the same proportionate
ownership of voting capital stock of the surviving corporation immediately after
the consolidation or merger; or


(ii) the sale, transfer or other disposition of all or substantially all of the
assets of ITEX; or


- 1 -

--------------------------------------------------------------------------------




(iii) the individuals who are incumbent directors as of the date of this
Agreement cease for any reason to constitute a majority of the members of the
Board;


(iv) the closing of a transaction in which any person has either acquired
outright or acquired the right to acquire, beneficial ownership of securities of
ITEX representing more than 50% of the combined voting power of ITEX’s then
outstanding securities, and for this purpose the terms “person” and “beneficial
ownership” shall have the meanings provided in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or related rules promulgated by the Securities
and Exchange Commission; or


(v) a reduction in force by ITEX that includes Employee’s position that is made
a formal or informal prior condition of, or occurs within one calendar year
following, a transaction described in Sections 1(d)(i) - (iv) hereof; or


(vi) the voluntary or involuntary closure and winding up of ITEX’s business and
related affairs.


(e) “Good Reason” means the occurrence of any of the following events or
conditions without Employee’s written consent:


(i) ITEX is subject to a Change in Control and thereafter there occurs a change
in Employee’s responsibilities that from a reasonable and objective standard
represent a substantial reduction in Employee’s responsibilities as in effect
immediately prior thereto, and which is not remedied promptly after receipt of
written notice thereof from Employee; or


(ii) ITEX is subject to a Change of Control and thereafter requires Employee to
be based at any place outside a 50-mile radius of his place of employment prior
to such Change in Control, except for reasonably required travel on ITEX’S
business that is not materially greater than such travel requirements prior to
the change in control.


(f) “Plan” means the ITEX Corporation 2004 Equity Incentive Plan.


2.  Term and Termination. ITEX employment of Employee is on an “at will” basis
and nothing in this Agreement shall be interpreted or construed as a promise or
contract of employment for a particular term or period. ITEX may terminate
Employee’s employment at any time with or without Cause and without notice.
Employee may terminate his employment at any time with or without Cause upon ten
(10) business days prior written notice to ITEX; provided that no such notice
must be given, but in such event Employee’s then accrued but unused vacation
pay, or if accrued vacation pay is insufficient, the severance payment herein
contemplated, shall be reduced by a number equal to the difference between the
required notice period and the actual number of business days notice given by
Employee, if any. For purposes of the foregoing notice deficit provision, a
business day shall equal an eight (8) hour accrual.


3.  Severance.


(a) Termination by ITEX. Upon termination of Employee’s employment by ITEX in
the event of a Change in Control within one (1) year from the Change in Control
event, ITEX shall continue to pay Employee his base salary for the period
described in Section 3(c) hereof; provided, however, that no such severance
shall be due in the event such termination is for Cause. For purposes of
Sections 3(a) and (b), the base salary rate used to calculate the severance
payment herein contemplated shall be the highest rate of such base salary
received by Employee in the immediately preceding 12 month period.
 
- 2 -

--------------------------------------------------------------------------------


 
(b) Termination by Employee. Upon Employee’s termination of his employment for
Good Reason within one (1) year from the Change in Control event, ITEX shall
continue to pay Employee his base salary for the period described in Section
3(c) hereof.


(c) Severance Period. Employee shall be entitled to receive his then base salary
as severance for a period of _______ (____) months (“Severance Period”) from the
effective date of termination, which Severance Period is subject to reduction as
set forth below in this section. Such severance shall be paid in substantially
equal increments at normal semi-monthly payroll intervals, or at such intervals
and amounts as the parties may otherwise agree. Benefits otherwise receivable by
the Employee pursuant to this Section 3(c) shall be reduced if Employee has been
continuously employed by ITEX during the first six months after the Change in
Control event, by reducing the Severance Period by one month for each full month
of ITEX employment completed after the initial six-month period.


(d) Medical Benefits. At Employee’s election, Employee may continue to
participate in ITEX’s medical and dental benefit plans governed by the
Comprehensive Omnibus Budget Reconciliation Act (“COBRA”) for the time period
provided in COBRA. ITEX shall pay the cost of such coverage at the level in
effect for Employee as of the effective date of termination during the Severance
Period. Employee shall pay the entire cost of such coverage thereafter. Benefits
otherwise receivable by the Employee pursuant to this Section 3(d) shall
terminate when medical benefits are received by or made available to the
Employee by another employer during the Severance Period (and Employee agrees to
notify the Company promptly if he or she becomes an employee of another
employer).


4.  Release Agreement. Employee acknowledges and agrees that the Company’s
payment of the severance compensation pursuant to Sections 3 and 4 of this
Agreement shall be deemed to constitute a full settlement and discharge of any
and all obligations of the Company to Employee arising out of this Agreement,
Employee’s employment with the Company or the termination of Employee’s
employment with the Company, except for any vested rights Employee may have
under any insurance, stock option or equity compensation plan or any other
employee benefit plans sponsored by the Company.  Employee further acknowledges
and agrees that as a condition to receiving any of the severance compensation
pursuant to Section 3 or 4 of this Agreement, Employee will execute and deliver
to the Company a release agreement in form and substance reasonably satisfactory
to the Company pursuant to which Employee will release and waive any and all
claims against the Company (and its officers, directors, shareholders, employees
and representatives) arising out of this Agreement, Employee’s employment with
the Company, and the termination of Employee’s employment with the Company (as
applicable under the relevant Section above), including without limitation
claims under all federal, state and local laws; provided, however, that such
Release Agreement shall not affect or relinquish (a) any vested rights Employee
may have under any insurance, stock option or equity compensation plan, or other
employee benefit plan sponsored by the Company, (b) any claims for reimbursement
of business expenses incurred prior to the employment termination date, or
(c) any rights to severance compensation under Section 3 or 4 of this Agreement.


5.  Miscellaneous.


5.1 Waiver. No waiver of any provision of this Agreement shall be valid unless
in writing signed by the waiving party, nor shall any waiver or failure to
enforce any right in one instance constitute or be deemed a continuing waiver of
that right or of any other right under this Agreement in any other instance.


5.2 Assignment Prohibited. Employee may not assign any of his rights nor
delegate any of his duties hereunder. ITEX may assign this Agreement and
delegate its duties hereunder in connection with any merger, consolidation or
sale of assets, or to any of its affiliates at any time owned by, or under
common ownership with, ITEX. The rights and obligations of the parties shall
bind and inure to the benefit of their respective, successors, permitted
assigns, heirs and personal representatives.
 
- 3 -

--------------------------------------------------------------------------------


 
5.3 Choice of Law and Jurisdiction. ITEX and Employee intend this Agreement to
be governed by and enforced to the greatest extent permitted by the laws of the
State of Washington without regard to its conflict of law principles to the
contrary. The parties agree to submit to the personal jurisdiction of the state
and federal courts sitting in King County, Washington, and agree that any
action, suit or proceeding in connection with this Agreement or concerning any
aspect of Employee’s employment shall be brought in such courts to the exclusion
of all other forums.


5.4 Severability. If any provision of this Agreement is held to be invalid or
unenforceable to any extent, it shall nevertheless be enforced to the fullest
extent allowed by law in that and other contexts, and the validity and force of
the remainder of this Agreement shall not be affected.


5.5 No Mitigation. The Company agrees that if the Employee’s employment with the
Company terminates during the Term of this Agreement, the Employee is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Employee by the Company pursuant to this Agreement. Further,
except as expressly provided otherwise herein, the amount of any payment or
benefit provided for in this Agreement (other than Section 3(d)) shall not be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Employee to the Company, or otherwise.


5.6 Other Amounts Due. Except as expressly provided otherwise herein, the
payments and benefits provided for in this Agreement are in addition to and not
in lieu of amounts and benefits that are earned by the Employee prior to his
Termination of Employment. The Company shall pay the Employee any compensation
earned through the Employment Termination Date but not previously paid the
Employee. Further the Employee shall be entitled to any other amounts or
benefits due the Employee in accordance with any contract, plan, program or
policy of the Company or any of its affiliates. Amounts that the Employee is
entitled to receive under any plan, program, contract or policy of the Company
or any of its affiliates at or subsequent to the Employee’s Termination of
Employment shall be payable or otherwise provided in accordance with such plan,
program, contract or policy, except as expressly modified herein.


5.7 Notices. All notices required or permitted hereunder shall be given in
writing and delivered in person, transmitted by facsimile, delivered via
overnight courier or sent by registered or certified mail, postage prepaid and
return receipt requested, to the parties at their respective addresses and
facsimile numbers, or to such other address/number as a party may subsequently
specify in writing. Notice shall be deemed effective upon the earlier of actual
receipt, which if by facsimile shall be deemed conclusively determined by
electronic confirmation of delivery, the next day following deposit with a
national commercial delivery service if sent by overnight courier, or the third
business day after the date on which said notice was sent by any other method
described above.


5.8 Complete Agreement. This Agreement comprises the entire agreement between
the parties. It may be changed only by further written agreement, signed by both
parties. It supersedes and merges within it all prior agreements or
understandings between the parties, whether written or oral. In interpreting or
construing this Agreement, the fact that one or the other of the parties may
have drafted this Agreement or any provision shall not be given any weight or
relevance.
 
- 4 -

--------------------------------------------------------------------------------


 
5.9 Attorney’s Fees and Costs. The prevailing party in any claim, suit or
proceeding brought to interpret or enforce the terms of this Agreement shall be
entitled to an award of its attorney’s fees and costs incurred in every stage of
such claim, suit or proceeding, including appeal.
 
Signed by the parties as of the date first written above.
 


ITEX CORPORATION
 
EMPLOYEE
                 
By:
   
Steven White
   
Chief Executive Officer
   

 
- 5 -

--------------------------------------------------------------------------------


 